— Appeal from an order, Supreme Court, New York County *863(Tyler, J.), entered March 16, 1981, denying plaintiff-appellant’s motion for a preliminary injunction barring defendants-respondents from canvassing or soliciting any of respondents’ insurance accounts and granting defendants-respondents’ cross motion for a mandatory injunction directing plaintiff-appellant to release to defendants-respondents all commission moneys withheld from defendants-respondents and further directing plaintiff-appellant to pay over all commission moneys which continue to accrue to defendants-respondents, dismissed, without costs or disbursements, as untimely, the appellant having failed to file a notice of appeal therefrom within the time limited (see CPLR 5513). Appeal from an order, Supreme Court, New York County (Tyler, J.), entered August 31, 1981, denying plaintiff-appellant’s motion to vacate the afore-described order, dismissed, without costs or disbursements. The petition sought vacatur alleging that there were facts not before the court on the prior motion which were before the court on the prior motion. The vacatur motion must, therefore, be deemed a motion to reargue, a denial of which is not appealable (7 Weinstein-Korn-Miller, NY Civ Prac, par 5701.23). Concur — Sandler, J. P., Ross, Silverman, Bloom and Lynch, JJ.